                         Case 3:18-cv-00014-DHB-BKE Document 48 Filed 08/27/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                           United States District Court
                                                  Southern District of Georgia
                  EVA CHAPMAN,

                              Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV 318-014

                  ROBERT WILKIE, Secretary,
                  United States Department of
                  Veterans Affairs,

                             Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order of August 27, 2020, Defendant's Motion for Summary

                     Judgment as to Plaintiff's claims of reprisal, the only remaining claims in this case, is GRANTED.

                     Costs are assessed against Plaintiff. Judgment is entered in favor of Defendant ROBERT WILKIE,

                     Secretary, United States Department of Veterans Affairs, and this civil action stands CLOSED.




            08/27/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
